SOMERVILLE, J.
We are of opinion that the application for a rehearing in this cause should be granted. The original opinion is based upon the assumption that the lands were described throughout the entire tax proceedings, as two hundred acres of land, known as the lands of the late Israel Wiggins, deceased.” The case was originally argued upon this theory.
A closer examination of the record discloses the fact that the lands were described in the assessment list, or “ docket ” filed with the probate judge, only as “ two Jumdred acres of land, hying in Dale county,” the more perfect description having been added in the progress of the subsequent proceedings.
It is true that the assessment books themselves are not in evidence, but the act approved February 12, 1879, requires the tax collector to “enter into a substantially bound book, in the manner usual in docketing causes for trial in the circuit courts,:” each parcel of real estate, “ describing it in the same manner it was assessed” with the amount of the unpaid taxes due. This book or docket the collector is required to deliver into the office of the probate judge by the first of March, and it is made the basis of all the subsequent proceedings. The notices to delinquents, the advertisements of sale, the certificates of purchase, and the tax deeds signed by the probate judge, all have antecedent reference to it. — Acts 1878-79, pp. 3 and 4, §§ 1 and 2.
Under the rules laid down in the opinion, and generally recognized by the authorities, the description given in the docket, or assessment list is clearly insufficient. It is impossible to locate these lands by a description so general and *536indefinite as “ two hundred acres of land, lying in Dale county.” It is void for uncertainty. Cooley on Tax. 286, note 4 and cases cited.
The probate court, therefore, had no jurisdiction of the subject-matter. The assessment, which is the foundation of the' entire tax proceedings, being void, the proceedings themselves can not stand. This invalidity runs through and vitiates all these subsequent proceedings, including, of course, the tax sale itself.—Cooley on Tax. 258, 362; Yenda v. Wheeler, 9 Tex. 408. The sale was required to be according to the description given in the assessment list, or, what is the same thing, in the docket filed with the probate judge. No variance from this is permitted, the reason being, the authority or jurisdiction of the court to act in the premises depends upon the validity of this primary and fundamental proceeding. — Blackwell’s Tax Titles, *281, 282; Burrough’s on Tax. 281, 282.
The judgment is reversed and the cause remanded.